Per Curiam:
There is little in this case beyond the question of costs. At one stage of the litigation the complainant applied to the court below to permit him to dismiss his own bill, upon the payment of the costs by the defendants. This somewhat unusual request was denied, and the case was then proceeded with for the purpose of ascertaining upon whom the costs should fall. The master and the court below decided that the plaintiff should pay the costs, and we have been furnished with no sufficient reason why he should not. Costs in equity are largely in the discretion of the court below, and we would not interfere with that discretion except for strong reasons.
The decree is affirmed and the appeal dismissed, at the costs of the appellant.